LEASE BETWEEN AGF WOODFIELD OWNER, L.L.C. AND THE ULTIMATE SOFTWARE GROUP, INC. FOR SPACE AT Woodfield Financial Center 1375 East Woodfield Road, Schaumburg, Illinois 60173 October 31, 2008 TABLE OF CONTENTS Article 1 Definitions, Schedules and Addenda 1.1 Definitions 1.2 Schedules and Addenda Article 2 Premises 2.1 Lease of Premises 2.2 Prior Occupancy Article 3 Payments of Rent 3.1 Rent 3.2 Deposits 3.3 Operating Costs 3.4 Taxes Article 4 Improvements 4.1 Construction 4.2 Commencement of Possession Article 5 Project Services 5.1 Project Services 5.2 Interruption of Services Article 6 Tenant’s Covenants 6.1 Use of Premises 6.2 Insurance 6.3 Repairs 6.4 Assignment and Subletting 6.5 Estoppel Certificate Article 7 Landlord’s Reserved Rights 7.1 Substitute Premises 7.2 Additional Rights Reserved to Landlord Article 8 Casualty and Untenantability 8.1 Casualty and Untenantability Article 9 Condemnation 9.1 Condemnation Article 10 Waiver and Indemnity 10.1 Liability Waiver 10.2 Indemnification 10.3 Waiver of Subrogation 10.4 Limitation of Landlord’s Liability Article 11 Tenant’s Default and Landlord’s Remedies 11.1 Tenant’s Default 11.2 Remedies of Landlord Article 12 Termination 12.1 Surrender of Premises 12.2 Hold Over Tenancy Article 13 Miscellaneous 13.1 Quiet Enjoyment 13.2 Accord and Satisfaction 13.3 Severability 13.4 Subordination and Attornment 13.5 Attorney’s Fees 13.6 Applicable Law 13.7 Binding Effect; Gender 13.8 Time 13.9 Entire Agreement 13.10 Notices 13.11 Headings 13.12 Brokerage Commissions 13.13 Sale by Landlord 13.14 Joint and Several Liability 13.15 Counterparts 13.16 Execution, Delivery 13.17 Illinois Registration Article 14 Renewal and Rofr 14.1 Renewal Option 14.2 Rofr Schedule1 Depiction of Premises Schedule 1A Depiction of Rofr Space Schedule 2 Rules and Regulations Schedule 3 Utility Services Schedule 4 Maintenance Services Schedule 4A Cleaning Schedule Schedule 5 Parking Schedule 6 Workletter Schedule 7 Commencement Date Certificate LEASE This Lease is made as of October 31, 2008, between AGF WOODFIELD OWNER, L.L.C., a Delaware limited liability company ("Landlord") and THE ULTIMATE SOFTWARE GROUP, INC, a Delaware corporation ("Tenant"). ARTICLE 1 DEFINITIONS, SCHEDULES AND ADDENDA 1.1DEFINITIONS. a.Premises shall mean Suite 210 on the second floor, as depicted on Schedule1. b.Building shall mean the Woodfield Financial Center at 1375 East Woodfield Road, Schaumburg, Illinois 60173; Project shall mean the Building, the land upon and around which the Building is located, and all other buildings and improvements thereon or thereunder. c.Tenant's Square Footage shall mean approximately 7,861rentable square feet (“RSF”); Total Square Footage of the Project shall mean approximately 182,966 RSF.Landlord has attempted in good faith to calculate the square footages set forth in this section in accordance with ANSI/BOMA Z65.1 1996 standards. d.Commencement Date shall mean(i) if the date of Substantial Completion occurs on or before January 25, 2009 then February 1, 2009, or (ii) if the date of Substantial Completion occurs after January 25, 2009, then the earlier of (x) seven (7) days after the date of Substantial Completion, or (y) the date Tenant first occupies the Premises for the conduct of business.Expiration Date shall mean the date that is the day before the 65-month anniversary of the Commencement Date; provided, however, that if said date is not the last day of a calendar month, then the Expiration Date shall be the last day of the calendar month in which such date occurs.Lease Term shall mean the period of approximately 5 years and 5 months between Commencement Date and Expiration Date.The first Lease Year shall include the period of time beginning on the Commencement Date (if other than the first day of the month) to the first day of the calendar month following the Commence­ment Date. e. Base Rent shall mean the following: Lease Year Base Rent/RSF Annual Base Rent Monthly Base Rent 1 $22.00 $172,942.00(plus partial initial month) $14,411.83 2 $22.50 $176,872.50 $14,739.38 3 $23.00 $180,803.00 $15,066.92 4 $23.50 $184,733.50 $15,394.46 5 $24.00 $188,664.00 $15,722.00 6 (partial) $24.50 n/a $16,049.54 Notwithstanding the foregoing schedule, Base Rent shall be abated for the first five (5) full calendar month(s) of the Lease Term, which is referred to herein as the “Rent Abatement Period.” f.Base Year shall mean the calendar year 2009. g.Tenant's Pro Rata Share shall mean 4.296%.Tenant's Pro Rata Share is determined by dividing Tenant's Square Footage as listed in Section1.1(c) by the
